Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-5, 7, 9-10, 12-13, 15, 17, 19, 21-26 and 30 are pending. 

Election/Restrictions
This application contains claims directed to the following patentably distinct species. 
A single disclosed species from different compounds defined by formula (I) (e.g. a compound recited in claim 21) should be elected to be fully responsive. 
The species are independent or distinct because each species has different chemical structure substituted with distinct chemical groups and claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
A single disclosed species from different cancers should be elected to be fully responsive. 
The species are independent or distinct because each species has different etiologies and pathophysiology and claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 22-26 and 30 are generic.
There is an examination and search burden for these patentably distinct species as set forth above because at least the following reasons apply: a) the species have acquired a separate status in the art due to their recognized divergent subject matter, or  the species have acquired a separate status in the art in view of their different classification, and b) the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries). Furthermore, the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
During a telephone conversation with Applicants’ attorney, Mr. S. Reid Long on 5/12/2022, a provisional election of the following species: the first compound (
    PNG
    media_image1.png
    167
    308
    media_image1.png
    Greyscale
) in claim 21 as a species from the genus of formula I and breast cancer as a species of difference cancers; was made without traverse. Affirmation of this election must be made by applicant in replying to this Office action. 
While searching for the elected compound, the following species: 
    PNG
    media_image2.png
    186
    180
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    168
    633
    media_image3.png
    Greyscale
, which are species of the claimed genus, were found and therefore the examination was expanded to include the above compounds as well as the elected compound.
Accordingly, claims 7, 13, 15, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 1-5, 9-10, 12, 19, 21-26 and 30 are under examination in the instant office action. 

	Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-5, 9-10, 12, 19, 22-26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. All the dependent claims are included.
The scope of the genus defined by formula I in claim 1 is indeterminate based on the structures in claim 1 and its dependent claim 2 and claim 21. According to the specification, the symbol 
    PNG
    media_image4.png
    16
    40
    media_image4.png
    Greyscale
represents a single bond or a double bond (see p12, lines 29-30). Thus, based on the formula in claim 1, the fused rings around dibenzothiophene core should be present with option of the bond being either single or double bond. However, claim 2 recites the structure without those fused rings around dibenzothiophene core. Also, in view of the individual examples in the specification and claim 21, it appears that the presence of the fused rings is not required.  As such, it is unclear whether the genus defined by formula I encompass those compounds which do not have fused rings around dibenzothiophene core. Clarification is required. 
For the examination purpose and in view of the elected species, the structure in claim 1 is interpreted as if it does not require the presence of the “fused rings”.

Claim Rejections - 35 USC § 112 (d)
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The second structure in Claim 21: 
    PNG
    media_image5.png
    204
    252
    media_image5.png
    Greyscale
  does not fall within the genus defined by formula I in claim 1. When R1 or R2 is Y-R3, Y can be arendiyl or substituted arenediyl. However, it requires the presence of R3, which is hydroxy, alkoxy(C≤8), substituted alkoxy(C≤8), aryloxy (C≤8), substituted aryloxy (C≤8), acyloxy (C≤8), or substituted acyloxy (C≤8).  R3 in the second compound structure is phenyl, thus the compound is not encompassed by the genus defined by formula I in claim 1 from which claim 21 is dependent.  As such, claim 21 fails to further limit the subject matter of claim 1 or fails to include all the limitations of the claim 1. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 12, 19, 21-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Korang et al. (RSC Adv. 3:12390-12397, 2013; hereafter Korang 2013) in view of US 20030114434 (hereafter Chen).
Korang 2013 discloses dibenzothiophene-S-oxide (DBTO) and aqueous-soluble DBTO derivatives of the following structure (abstract and Schemes 1-2): 
    PNG
    media_image6.png
    200
    628
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    193
    635
    media_image7.png
    Greyscale

Korang 2013 further teaches that the polar solvent such as water was postulated to stabilize charge separation during the cleavage of S–O bond, leading formally to an oxygen atom radical anion and a DBT radical cation, prior to favorable back electron transfer (BET) leading to the formation of O(3P) and the sulfide (p12393, col 1, 2nd para).
DBTO and Compounds 1, 2, and 3 are species of the genus defined by formula I wherein R1 and R2 are hydrogen or R1 and R2 are Y-R3 where Y is -S(O)2- or C1 alkandiyl and R3 is hydroxy (OH). While the claims recite resonance structures of the compounds in the prior art, they are the same compounds (see Scheme 3). This is evidenced by the instant specification (e.g.,  
    PNG
    media_image8.png
    156
    206
    media_image8.png
    Greyscale
 is dislcosed as DBTO) (see p1, lines 17-20 and p7-8, Table 1).   
Korang 2013 further teaches that DBTO undergoes deoxygenation upon irradiation, generating atomic oxygen [O(3P)] and photoinitiated DNA strand cleavage by DBTO occurred through O(3P)-mediated process, suggesting DBTO had potential as a DNA photocleavage agent that does not require molecular oxygen (p12390, co1 1, last para-col 2, 2nd para and Scheme 1).
Korang 2013 further discloses the photodeoxygenation of DBTO derivatives occur upon irradiation with light at the wavelength of 330 nm (Table 1).
Also, Korang 2013 discloses the aqueous soluble DBTO derivatives effectively cleave DNA photochemically in aqueous media and the quantum yields for photodeoxygenation of these sulfoxides are higher compared to DBTO in organic solvents. In addition, Korang 2013 discloses the extent of DNA photocleavage correlates well with the quantum yields for the formation of the corresponding sulfides, which indicates DNA cleavage was induced by an escaped oxidant from the photodeoxygenation of DBTO derivatives and the inhibition of DNA photocleavage in the presence of glutathione indicated that atomic oxygen O(3P) plays a role in the DNA cleavage abilities of 1–3 (p12395, Conclusions).
Furthermore, Korang 2013 teaches reactive oxygen species are known to induce DNA strand cleavage and have been explored as treatments for cancer (abstract).
Korang 2013 does not specifically disclose the use of DBTO and aqueous-soluble DBTO derivatives with exposure to UV-A light (320-400 nm light) for treating cancer such as breast cancer.
Chen teaches that photodynamic therapy (PDT) is a two-step treatment process, which has received increasing interest as a mode of treatment for a wide variety of different cancers and diseased tissue wherein the therapy is carried out by administering a mammalian subject a photosensitive compound systemically by ingestion or injection, or topically applying the compound to a specific treatment site on a patient's body, followed by illumination of the treatment site with light having a wavelength or waveband corresponding to a characteristic absorption waveband of the photosensitizer ([0002], [0020], and [0022]). Chen further teaches that the light activates the photosensitizing compound, causing singlet oxygen radicals (atomic oxygen O(3P)) and other reactive species to be generated, leading to a number of biological effects that destroy the abnormal or diseased tissue, which has absorbed the photosensitizing compound ([0002]).  Also, Chen teaches that PDT is useful in the treatment of specifically selected target tissues, such as the abnormal vascular walls of tumors, solid tumors of the head and neck, tumors of the gastrointestinal tract, tumors of the liver, tumors of the breast, tumors of the prostate, tumors of the lung, nonsolid tumors, malignant cells of the hernatopoietic and lymphoid tissue and a PDT has been used for treating breast cancer (abstract and [0017]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer DBTO or DBTO derivatives of Korang 2013 as photosensitizer followed by exposure to UV-A light for treating cancer such as breast cancer via PDT as taught by Chen because of the following reasons. Korang 2013 already teaches that DBTO and DBTO derivatives generate atomic oxygen [O(3P)] via deoxygenation upon irradiation (UV light at 330) nm) and such reactive oxygen species are known to induce DNA strand cleavage and have been explored as treatments for cancer. Also, Chen teaches that in PDT, singlet oxygen radicals and other reactive species, which are generated by the photosensitizing compound activated by the light, are useful for destroying the abnormal or diseased tissue including breast cancer cells,  Thus, one of ordinary skill in the art would have been motivated to do so on the reasonable expectation that DBTO or DBTO derivatives as photosensitizer would generate singlet oxygen radicals and other reactive species  upon exposure to UV-A light as taught by Korang 2013, and thereby would be useful for PDT in treatment of cancer such as breast cancer evidenced by Chen.    
As to claims 24-25, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second therapy such as surgery, chemotherapeutic, radiotherapy or immune therapy which are known to be effective for treating cancer.   According to M.P.E.P. § 2144.06, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In this case, one would be motivated to combine a known cancer therapy with PDT using DBTO or DBTO derivatives based on their independent efficacy in treating cancers, including breast cancer.  One would have a reasonable expectation of success, as noted above, that two independently successful treatments would be similarly successful when combined.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Korang et al. (RSC Adv. 3:12390-12397, 2013; hereafter Korang 2013) in view of US 20030114434 (hereafter Chen) in further view of Korang et al. (J. AM. CHEM. SOC. 132:4466-4476, 2010; hereafter KorangTHusm  2010).
The teachings of Korang 2013 and Chen as applied supra are herein applied for the same teachings in their entirety.  
	 Korang 2013 does not specifically disclose the elected compound:
    PNG
    media_image9.png
    195
    360
    media_image9.png
    Greyscale


However, Korang 2010 discloses the elected compound (Compound 4) as one of DBTO derivatives generating atomic oxygen O(3P) along with DBTO and 
    PNG
    media_image10.png
    154
    237
    media_image10.png
    Greyscale
, which are disclosed in Koran 2013 (abstract and Schemes 1-3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the DBTO derivative (Compound 4) of Korang 2010 as photosensitizer followed by exposure to UV-A light for treating cancer such as breast cancer via PDT as taught by Chen because of the following reasons. Korang 2010 discloses the elected compound (Compound 4) as one of DBTO derivatives generating atomic oxygen O(3P) as well as DBTO and DBTO derivatives disclosed in Korang 2013.   Korang 2013 already teaches that DBTO and DBTO derivatives generate atomic oxygen [O(3P)] via deoxygenation upon irradiation (UV light at 330) nm) and such reactive oxygen species are known to induce DNA strand cleavage and have been explored as treatments for cancer. Chen teaches that in PDT singlet oxygen radicals (atomic oxygen O(3P)) and other reactive species, which are generated by the photosensitizing compound activated by the light, are useful for destroying the abnormal or diseased tissue including breast cancer cells,  Thus, one of ordinary skill in the art would have been motivated to do so on the reasonable expectation that the elected compound as photosensitizer would generate singlet oxygen radicals and other reactive species  upon exposure to UV-A light similar to those DBTO and the DBTO derivatives as taught by Korang 2013, and thereby would be useful for PDT  in treatment of cancer such as breast cancer evidenced by Chen.     

Examiner’s note
It is noted that the specification includes a listing of reference at the end. However, the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611